Citation Nr: 1521813	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-15 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement an increased rating for residuals, right knee injury, post-operative arthroscopy with degenerative changes (right knee disability), currently rated as 10 percent disabling.

2.  Entitlement an increased rating for patellofemoral syndrome of the left knee (left knee disability), currently rated as 10 percent disabling.

3.  Entitlement to service connection for depression with anxiety, to include as secondary to the service-connected right and left knee disabilities.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1999 to December 2001

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In July 2014, the Veteran testified via videoconference before the undersigned Veterans' Law Judge.  Unfortunately, due to an equipment malfunction, the recording was inaudible and a transcript could not be produced.  In an August 2014 letter, VA informed the Veteran of this fact and indicated that he could appear at another hearing if he so desired.  In a correspondence received later that month, the Veteran indicated that he did not wish to appear at another hearing.  

The issues of entitlement to an increased rating for right and left knee disabilities and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran underwent a total knee replacement (TKR) of his right knee on November 5, 2013.  




CONCLUSIONS OF LAW

1.  From November 5, 2013 to November 5, 2014, the criteria for a 100 percent rating, for status post right knee TKR, previously evaluated as residuals, right knee injury, post-operative arthroscopy with degenerative changes, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5055 (2014).

2.  Beginning November 6, 2014, the criteria for, at least, the minimum assignable 30 percent rating, for status post right knee TKR, previously evaluated as residuals, right knee injury, post-operative arthroscopy with degenerative changes, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5055 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In a March 2011 letter, VA satisfied its duty to notify the Veteran.  Specifically, the AOJ notified the Veteran of the information and evidence necessary to substantiate the claims; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014) to assist the Veteran.  The Veteran's VA and private treatment records are of record.  During the applicable appeal period, VA provided the Veteran with VA examinations in May 2011 and April 2013.  The examination reports reflect that the VA examiners reviewed the Veteran's claim file, recorded his current complaints, conducted an appropriate examination, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities.  The Board finds that the VA examination reports and opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Right Knee 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155 (West 2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Presently, the Veteran's residuals, right knee injury, post-operative arthroscopy with degenerative changes is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).  

The evidence of record indicates that the Veteran had a right TKR on November 5, 2013.  A January 2014 correspondence from Dr. Martin, M. D., stated that the Veteran's right knee pain had been treated with conservative measures with limited success and that due to his ongoing symptoms and significant right knee degeneration, the Veteran had a right total knee arthroplasty on November 5, 2013.  Additionally, a July 2014 correspondence from Dr. McKelvey, a VA physician, stated that the Veteran had a right TKR on November 5, 2013 and that the surgery was related to his service-connected right knee disability. 

Therefore, the Board finds that effective November 5, 2013, the Veteran's status post right TKR should been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014), which provides ratings for knee replacements.  

Under Diagnostic Code 5055, for one year following implantation of a prosthesis for a service-connected knee disability, a 100 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).  Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  Id.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262.  Id.  

Based on the current evidence of record, it is clear that from November 5, 2013 to November 5, 2014, the criteria for a 100 percent rating is met.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).  Moreover, for the period beginning November 6, 2014, the criteria for, at least, the minimum 30 percent rating, for status post implantation of a right knee prosthesis, is met.  Id. 

As will be discussed below in the remand portion of the decision, additional development is needed prior to evaluating the severity of the Veteran's right knee disability.  Accordingly, the issues of entitlement to a disability rating in excess of 10 percent for the period prior to November 5, 2013, and for a rating in excess of 30 percent for the period beginning November 6, 2014 are remanded to the AOJ.  


ORDER

From November 5, 2013 to November 5, 2014, a 100 percent rating for the Veteran's service-connected right knee disability, status post TKR, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Beginning November 6, 2014, a 30 percent rating for the Veteran's service-connected right knee disability, status post TKR, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

A review of the record indicates that additional development is required prior to adjudication of the remaining claims.  

Initially, the Board notes that there appears to be outstanding evidence pertinent to the appeal. 

In January 2012, the Veteran submitted an application for advancement from the vocational rehabilitation revolving fund, which was subsequently approved.  As it appears that the Veteran received vocational rehabilitation, on remand all vocational rehabilitation records must be associated with the claims file.  

Additionally, at his March 2013 Decision Review Officer (DRO) hearing, the Veteran testified that he was awarded Social Security Administration (SSA) disability benefits in April 2010.  While a January 2011 General Physical Examination report was obtained from the State of Arkansas Disability Determination office, the Veteran's disability determination and complete copies of the underlying medical evidence relied upon in making that determination are not of record.  Accordingly, on remand the Veteran's SSA records must be obtained and associated with the claims file.   

In addition, a review of the Veteran's record reveals that when the Veteran's paper file was converted to electronic format, portions of his record were not scanned or uploaded into the electronic portion of his claims file.  Specifically, memoranda from the scanning vendor notes that a floppy disc and a compact disc (CD) were received January 30, 2014, but were not scanned and uploaded because of the CD was password protected and the floppy disc contained a bad program.  On remand, the AOJ must ensure that the contents of these discs are associated with the Veteran's electronic claims file.  

Lastly, the Board finds that additional VA examinations are warranted.  

With regard to the Veteran's right and left knee disabilities, VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  This includes providing a new medical examination when the Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  A July 2014 letter from Dr. McKelvey indicated that the Veteran had a right TKR performed in November 2013 and would undergo a left TKR after his right TKR was rehabilitated.  Accordingly, the Board finds that the severity of the Veteran's right and left knee disabilities have changed since his last VA knee examination in April 2013.  Thus, a new examination is needed to evaluate the current nature and severity of the Veteran's knee disabilities.  

With regard to the Veteran's claim for an acquired psychiatric disorder, to include as secondary to his service-connected bilateral knee disabilities, in a January 2011 State of Arkansas Disability Determination General Physical Evaluation, Dr. Lewis noted that the Veteran had had frequent joint pain, including bilateral knee pain and that the Veteran battled depression because of his condition.  Dr. Lewis' report does not indicate what, if any, of the Veteran's medical history the statement was based upon.  In June 2011, a VA examiner opined that the Veteran suffered from depression, anxiety, and irritability because of his chronic pain from his service-connected disabilities.  The examiner did not address the Veteran's documented reports of longstanding mental health issues and mood swings, which on other occasions, the Veteran had indicated existed since childhood.  In contrast, a different June 2011 examiner opined that it was less likely as not that the Veteran's current mental health issues were related to his service-connected disabilities.  In support, the examiner noted that the Veteran displayed a long-term history of mental health issues that predated any military service.  The examiner also noted that when the Veteran originally sought VA mental health treatment he had attributed his anxiety to his current marital and legal problems, rather than his service-connected disabilities.  The examiner did not address whether the Veteran's mental health issues were aggravated by his service-connected disabilities.  In light of the above noted deficiencies with the opinions of record and the additional evidence requested on remand, the Board finds that an additional VA examination is necessary to consider the additional evidence and to reconcile the conflicting diagnoses and opinions.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records from December 2013 to present.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA for all treatment records related to his disabilities on appeal, to include updated treatment records from Dr. Martin.  Upon receipt of such, VA must take appropriate action to request all identified treatment records.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.  If private records are identified but not obtained the AOJ must inform the Veteran (1) of the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that is the missing records are later obtained, the claim may be readjudicated.

3.  Obtain from the SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

4.  Ensure that the floppy disc and CD received in January 2014 are associated and uploaded to the Veteran's electronic claims file.

5.  Thereafter, schedule the Veteran for a VA examination to assess the nature and severity of his right and left knee disabilities.  The claims file and a copy of this remand must be made available to the examiner.  Any necessary tests and studies should be accomplished.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

6.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disorder.  The claims file must be made available to the examiner in conjunction with the examination.  The examiner should respond to the following:
a.  Identify all diagnosable psychiatric disorders.

b.  For each diagnosed psychiatric disorder, state whether it is at least as likely as not (50 percent probability or more) that the diagnosed psychiatric disorder, is etiologically related to the Veteran's military service.

c.  For each diagnosed psychiatric disorder, state whether it is at least as likely as not (50 percent probability or more) that the diagnosed psychiatric disorder, was proximately due to or the result of any of the Veteran's service-connected disabilities, including his service-connected right and left knee disabilities. 

d.  For each diagnosed psychiatric disorder, state whether it is at least as likely as not (50 percent probability or more) that the diagnosed psychiatric disorder, was aggravated by any of the Veteran's service-connected disabilities, including his service-connected right and left knee disabilities.

In providing the above requested opinions, the examiner should reconcile his or her opinions with the other opinions of record, including the June 2011 VA examination report, the June 2011 addendum opinion, and the January 2011 statement from Dr. Lewis.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined for legal purposes as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b) (2014).

The examiner must provide complete rationales for all conclusions reached.

7.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


